Exhibit 10.3 

 

SERVICES AGREEMENT

 

This Services Agreement (the “Agreement”) entered into as of August 15, 2016 is
for a contingency-based executive search and placement services by and between
Wilshire Energy Partners, LLC, with its principal place of business located at
6400 Canoga Avenue, Suite 304, Woodland Hills, California 91364 (“Advisor”) and
Foothills Petroleum, Inc. (on behalf of itself and its affiliates) with its
principal place of business located at 633 17th Street, Suite 1700-A, Denver, CO
80202 (“Company”), each a “Party” and collectively the “Parties.”

 

RECITALS

 

WHEREAS, the Company desires to develop an Exploration Division to lead the
Company’s efforts to acquire and develop oil and natural gas properties with the
objective of finding and producing commercial quantities of hydrocarbons;

 

WHEREAS, the Advisor is engaged in the oil and gas exploration business, and can
support the Company’s management in its growth strategy and business
development;

 

WHEREAS, Advisor has strategic relationships and contacts in the oil and gas
industry and can assist the Company with the introduction of qualified
prospective candidates and advise the Company in its efforts to develop its
Exploration Division;

 

WHEREAS, Advisor has been rendering consulting services to the Company since
April 27, 2016 and it is appropriate to ratify the oral understandings of the
parties with respect to such services.

 

BACKGROUND

 

·Advisor can assist and has been assisting in the recruitment of executive level
talent suitable and experienced in leading the Exploration Division on a
contingent fee basis;

·Advisor carefully screens each of the Candidates prior to introducing them to
the Company;

·Company may be interested in interviewing candidates introduced to it by
Advisor, but Company is not required to interview or hire any candidate; and

·Company may hire Candidate, but has no obligation to pay Advisor, except as
specified in this Agreement.

 

AGREEMENT

 

The Parties agree on the following terms and conditions:

 

1)          “Candidate”. A “Candidate” shall refer to the submission, in
accordance with this Agreement, of a curriculum vitae or resume of a qualified
employment candidate to Company for review for a position in which Company
initiated a job search.

 

2)          Term. This Agreement shall be deemed to have commenced on April 27,
2016 (the “Effective Date”) and shall continue for a period through April 26,
2017, after which time the Agreement will automatically renew for additional one
(1) year terms. Either party may terminate this contract at any time with or
without cause by providing the other written notice of termination. In the event
of such notice, the terms and conditions of this Agreement shall remain in
effect and apply to any Candidates that have previously been introduced to
Company by Advisor.

 




 

 

 

3)          Candidate Submission. Company will consider Candidates submitted and
introduced by Advisor prior to execution of this Agreement and shall be under no
obligation to pay a Fee (as defined below) to Advisor without an executed
employment agreement. Advisor shall interview and research each potential
Candidate’s employment background before presenting said Candidate to Company.
For each potential Candidate Advisor shall (a) verify employment, (b) verify
education or training, and (c) check references.

 

4)          Contingency Basis. The Agreement between the Company and Advisor is
on a “contingency fee” basis in that no recruiting assistance charges are
incurred unless Company or any subsidiary hires a Candidate identified and
presented for employment consideration by Advisor to Company, regardless of the
method of referral (e.g., directed search, verbally, electronically; or via a
hard copy delivered, faxed, or mailed resume). Advisor’s entitlement to Fee
shall be wholly contingent upon the Company’s employing a Candidate as an
employee (not as a contractor through Advisor) for at least 90 days.

 

5)          Advisor’s Fee. Company shall pay Advisor a fee (the “Fee”) equal to
25% of a Candidate's gross annual starting salary as of the date of the
Candidate's employment by Company. The Fee will be based on all cash and equity
compensation to be received by a Candidate during his or her first year of
employment, excluding any benefits and bonuses.

 

6)          No Fee. Company shall owe Advisor no Fee if:

 

A)       Candidate contacted Company prior to Advisor’s introduction of said
Candidate;

 

B)        Company identified Candidate from another source prior to Advisor
introducing Candidate to Company;

 

C)        Company does not employ Candidate within one (1) year of Advisor’s
first submission of Candidate to Company; or

 

D)        Candidate leaves under his/her own volition or is terminated for cause
within ninety (90) days after commencing employment, subject to Section 7 below.

 

7)          Payment and Refund. The Fee shall become 100% due and payable before
or on the starting date of employment (as an advance of Advisor’s entitlement to
the Fee). In the event that a Candidate leaves under his/her own volition or is
terminated for cause within ninety (90) days of employment by the Company,
Advisor shall refund 100% of any Fee received for such Candidate, minus $2,500.
If Advisor fails to return the Fee to Company within fifteen (15) days of
Company’s request, any money owed to Company shall bear interest at the lesser
of 1.5% per month, or the highest rate allowed by law.

 

 

 

8)         Non-exclusive. Services rendered by Advisor shall be a non-exclusive
basis; Company may hire other recruiters or conduct independent searches. If
more than one recruiter introduces the Company to the same Candidate, Company
will use reasonable efforts to pay the recruiter that demonstrates first
submission and proper entitlement, but in no event will Company pay more than
one recruiter for the same Candidate.

 

9)          Non Solicitation. Advisor shall not solicit Company’s employees
during the Term of this Agreement or for a period of thirty-six (36) months
after termination of this Agreement.

 

10)       Arbitration. Any unforeseen disputes arising under this agreement
which cannot be settled between the two parties will be submitted to the
American Arbitration Association (AAA) for arbitration at a location in Denver,
Colorado, in front of a single arbitrator appointed by the AAA. The Parties
agree that arbitration by the AAA will be final and binding resolution and the
prevailing party shall be entitled to recover reasonable attorney fees in such
suit or action, including any appeal.

 

11)        Law; Venue. This Agreement is governed by Colorado law, without
regard to conflict of laws. The Parties consent to and select state and federal
courts in Colorado as the jurisdiction and venue to resolve any disputes arising
from or related to this Agreement.

 

12)       Confidentiality. All information, whether printed, written or oral,
which is requested from or voluntarily furnished by Company to Advisor shall be
held in strict confidence and used only for the purposes contemplated by this
Agreement. Advisor’s submissions to Company shall not be considered confidential
unless otherwise so specifically noted in writing.

 

13)       Miscellaneous. This Agreement constitutes the complete agreement
between the Parties and supersedes any and all prior understandings,
conversations, and proposals related to the subject matter hereof. This
Agreement may only be amended by written agreement executed by the Parties
hereto. Advisor shall be considered an independent contractor and nothing
contained herein is intended to create an employment relationship or an agency
relationship between the Parties. Neither Party may assign their rights or
responsibilities under this Agreement without the expressed written consent of
the other.

 

14)       Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together shall constitute one and the same instrument. Once executed, each of
the Parties agrees that any reproduction of the Agreement made by reliable means
(e.g., photocopy or fax) shall be considered an original.

 

 

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the date first set forth.

 

 

FOR ADVISOR

 

WILSHIRE ENERGY PARTNERS LLC

FOR COMPANY

 

FOOTHILLS PETROLEUM, INC.

(on behalf of itself and its subsidiaries)

 

 

By: _________________________________ By: _________________________________

 

 

Name: ______________________________

 

 

Name: ______________________________

 

 

Its: _________________________________

 

 

Its: _________________________________

 

 

Date: _________________________

 

 

Date: ________________________ 

 

 

 



--------------------------------------------------------------------------------

 